DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on Feb. 9, 2022 is acknowledged.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Feb. 9, 2022.



Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2012/0059105 A1 (herein “Kerstetter”).
As to claim 1: Kerstetter describes weatherable thermoplastic vulcanizate compositions (see the abstract). The compositions comprise a cured rubber and carbon black dispersed in a thermoplastic matrix (see ¶ [0009]). The rubber can be cured with phenolic resin (see ¶¶ [0071]-[0076]). The thermoplastic matrix may be a propylene-based polymer (see ¶ [0034]) having a heat of fusion in excess of 140 J/g.
Kerstetter further discloses examples of polypropylenes including Sunoco F180A, ExxonMobil PP534-1, and Sunoco F008F (see ¶ [0102]). Kerstetter does not disclose the heat of fusion of these polypropylenes.
Kerstetter does not specifically disclose an embodiment of a composition comprising a thermoplastic matrix that is a polypropylene having a heat of fusion greater than about 95 J/g, as is presently recited in limitation (D)(III).
One of ordinary skill in the art would have merely exercised ordinary creativity by making any of the compositions within the scope of Kerstetter’s disclosure. One of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Kerstetter’s compositions including a thermoplastic matrix that is a polypropylene having a heat of fusion in excess of 140 J/g.
As to claim 2: Kerstetter further discloses ethylene propylene-diene terpolymers as the rubber (see ¶¶ [0013]-[0015]).
As to claim 3: Kerstetter further discloses that the rubber may include amounts of ethylene units within various ranges such as about 40 to about 70 wt% ethylene units (see ¶ [0015]), and this range falls within the presently recited range of amounts.
As to claim 4: Kerstetter further discloses that the amount of rubber in the thermoplastic vulcanizate can be within various ranges such as about 45 to about 85 wt% based on the combination of the rubber and thermoplastic (see ¶ [0061]) and the amount of the carbon black is about 2.0 to about 6.0 wt% based upon the entire weight of the composition (see ¶ [0064]). Kerstetter thus describes amounts of rubber that fall within the scope of the presently recited range of amounts.
As to claim 5: Kerstetter further discloses that the propylene-based polymers can have a melt temperature of about 110 to about 170 °C (see ¶ [0037]), and this range overlaps the presently recited range of melting points.
As to claim 6: Kerstetter further discloses that the amount of thermoplastic polymer in the thermoplastic vulcanizate can be within various ranges such as about 10 to about 
As to claims 8-10: The presently recited alkyl radical scavengers refer to an alternative embodiment recited in base claim 1, and they are therefore optional components of the claimed compositions. The claims are thus suggested by Kerstetter for the reasons set forth above with respect to base claim 1.
As to claim 11: Kerstetter further discloses various articles made from the compositions (see ¶¶ [0098]-[0099]).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Kerstetter in view of US Patent Application Publication No. 2007/0037931 A1 (herein “Chung”).
The discussion set forth above regarding Kerstetter with respect to base claim 1 is incorporated here by reference. As set forth above, Kerstetter suggests a composition according to base claim 1. Kerstetter further discloses that the compositions may include various additives such as UV-stabilizers, light stabilizers, and others (see ¶ [0057]). Kerstetter does not disclose any particular stabilizer, including the presently recited N-acyl substituted hindered amine light stabilizer.
Chung describes thermoplastic vulcanizates (see the abstract). The UV resistance of the composition may be improved by the addition of a UV stabilizer such as a hindered amine light stabilizer such as 8-acetyl-3-dodecyl-7,7,9,9-tetramethyl-1,3,8-
In light of Kerstetter’s disclosure of UV-stabilizers and light stabilizers as additives, one of ordinary skill in the art would have been motivated to identify and use stabilizers known in the art for this purpose. In light of Chung’s disclosure of hindered amine light stabilizers for thermoplastic vulcanizates, one of ordinary skill in the art would have been motivated to use Chung’s stabilizers such as 8-acetyl-3-dodecyl-7,7,9,9-tetramethyl-1,3,8-triazaspiro(4,5)decane-2,4-dione to make Kerstetter’s compositions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used Chung’s stabilizers to make Kerstetter’s compositions.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites the phrase “one or more polypropylene compound(s)” in limitation (D)(III), and the claim subsequently recites a physical property of “the one or more propylene compound(s)”. Because the later phrase refers to “propylene” rather than “polypropylene”, the phrase lacks proper antecedent basis. Claims 2-11 are ultimately dependent upon claim 1, and they are indefinite for the same reason.

Information Disclosure Statement

The information disclosure statement includes two US Patent Application Publications that each lack a zero in their number (following the forward slash). The documents have thus been struck through.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A HUHN/Primary Examiner, Art Unit 1764